Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Elbert Smith appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint, as amended, after conducting review pursuant to 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error. Accordingly, wé affirm for the reasons stated by the district court. See Smith v. Bunch, No. 7:15-cv-00491-JPJ-RSB, 2016 WL 3963240 (W.D. Va. July 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED